Title: To George Washington from George Read, 4 January 1794
From: Read, George
To: Washington, George


          
            Sir
            New Castle [Del.] 4th Janry 1794.
          
          As the two fugitive Ladies from St Domingo who addressed those two letters to you which
            I now return in this inclosure lived very retired from their
            coming into this place I had heard nothing more respecting them than from the report of
            three of the Inhabitants acting as a Committee to inquire into the situation and wants
            of the French strangers that had temporary residence among us—That they appeared to be
            well bred women who spoke of possessing real property in the district of Jeremie and had for some time expected the arrival of a considerable
            quantity of Coffee, part of it’s produce which had been nearly ready for shipping when
            they left the Island—that they expressed a desire to obtain a Loan or advance of monies
            on the credit of their property but declined to make known their particular wants or to
            accept any part of the provision made here for distressed French Fugitives who might
            come among us. As I do not speak their language I had not made them any personal visit
            until after I received your Favour of the 26th Ulto and making every inquiry within my
            reach then of their character situation and circumstances, the result of which is that I
            am induced to believe they are such persons as they represent themselves in their inclosed Letters and further that their family Connections have
            been among the most respectable of that Island. Under this Impression I delivered your
            Letter addressed to them with its particular contents and they expressed much
            satisfaction at receiving it. I have hopes that the legislature of the State who will be
            in Session in the next Week will provide further relief than what can be obtained from
            the private contributions of a few—there are several other wanting persons (fugitives)
            in our Town and the burthen of supply is borne by a few.
          It wou’d Afford me pleasure at all times to carry into Execution your wishes and more
            particularly so on Occasions similar to the present one. with the utmost Esteem and
            respect I am Sir Your most Obedient and very humble Servt
          
            Geo: Read.
          
        